DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on October 13, 2020, claims benefit to U.S. provisional applications, filed on June 5, 2020 and October 15, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 24, 2021 was filed  before the mailing date of a first Office action in the present U.S. non-provisional application,      in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Response to Amendment
This Office action is in response to the amendment on May 5, 2022. Applicant’s election without traverse of Group I, Claims 1-14, is acknowledged. Claims 3, 6, 7, 10, 13 and 14 were amended. Claims 15-24 were canceled. Claims 25-34 were added. Claims 1-14 and 25-34 are pending for consideration in the  present U.S. non-provisional application.
Allowable Subject Matter
Claims 1-14 and 25-34 (Renumbered 1-24) are allowed. The following is an examiner’s statement of reasons for allowance. The claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
NTT DOCOMO INC: "Enhancements on Multi-TRP/Panel Transmission", 3GPP Draft, R1-1911184, 3GPP TSG RAN WG1 #98bis, Chongqing, China, 20191014-20191020, provides prior art disclosure considered as relevant to the subject matter of the claimed invention, such as transmitting/ receiving a plurality of physical downlink control channel (PDCCH) communications in a same PDCCH monitoring occasion in a first cell, and transmitting/receiving a plurality of physical downlink shared channel (PDSCH) communications in at least one of the first cell or a second cell, wherein each of the plurality of PDCCH communications schedules a respective PDSCH communication of the plurality of PDSCH communications (NTT DOCOMO, pp. 9, 12, “In the RAN1#96b meeting, resource allocation for multiple PDSCHs for multiple PDCCH based transmission was discussed and related agreements were made. PDSCH mapping type from two co-scheduled PDSCHs is still FFS. Considering that the required restriction of DMRS from multiple TRPs may be different for different PDSCH mapping types, it is simpler to support the same PDSCH mapping type as a starting point. At least PDSCH type A + PDSCH type A from multiple TRPs can be supported. Whether to support other PDSCH type combinations can be further discussed. […] Alt.1: DCls are first indexed in an ascending order of higher layer indexes per CORESET for a same PDCCH monitoring occasion and a same serving cell, then indexed in an ascending order across serving cell indexes for a same PDCCH monitoring occasion, and finally indexed in an ascending order across PDCCH monitoring occasion indexes.”) However, NTT DOCOMO does not provide sufficient prior art disclosure for the claimed invention, such as wherein a PDCCH communication, of the plurality of PDCCH communications, includes an indication of a counter downlink assignment index (DAI) that is based at least in part on: a combination of a starting symbol and a cell in which an associated PDSCH communication, of the plurality of PDSCH communications, is to be transmitted, a cell index of the cell in which the associated PDSCH communication is to be transmitted, and the PDCCH monitoring occasion. Accordingly, the claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, in order to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled as “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Papasakellariou (US 2018/0019843 A1) provides reference disclosure considered as relevant to the subject matter of the claimed invention (Papasakellariou, para. [0163], “A DL DCI format scheduling a PDSCH transmission in cell c in a slot includes a counter DAI field with a value V.sub.C-DAI,c.sup.DL, a total DAI with value V.sub.T-DAI.sup.DL, and a slot offset with value k.sub.1. There are two groups of cells where a first group includes one cell with a first PDCCH transmission periodicity, such as a slot of a first duration, and a second group includes three cells with a second PDCCH transmission periodicity, such as a slot of a second duration. The first slot duration is twice the second slot duration. In a first PDCCH transmission in a slot of the second duration that is aligned (start at a same symbol) with a first PDCCH transmission in a slot of the first slot duration 1210, there are three DL DCI formats conveyed by respective PDCCH transmissions and scheduling respective PDSCH transmissions to a UE and triplets of values (V.sub.C-DAI,c.sup.DL, V.sub.T-DAI,c.sup.DL, k.sub.1) in associated DL DCI formats are (1, 3, 1), (2, 3, 1), and (3, 3, 1) starting from the cell with the lowest index among cells with PDCCH/PDSCH transmissions in the two first slots.”)
Yang et al. (US 2021/0204286 A1) provides reference disclosure considered as relevant to the subject matter of the claimed invention (Yang, para. [0112], “Meanwhile, when a plurality of DL grant DCIs schedule a plurality of different DL data (e.g., PDSCH) transmitted on a single CC (e.g., data CC), it is able to configure a plurality of the DL grant DCIs to be transmitted via the same slot (same control resource set or same PDCCH search space within the slot) within a specific CC (e.g., control CC). In this case, the control CC corresponds to a CC on which PDCCH is monitored by a UE. The control CC can be configured to be identical to a CC (e.g., data CC) on which data transmission/reception is performed according to a cross-CC scheduling configuration. Or, the control CC can be configured by a CC different from a data CC. Meanwhile, when DL data is transmitted via a specific CC to configure a dynamic HARQ-ACK payload (codebook), it may apply counter-DAI (and/or total-DAI) signaling to indicate a scheduling order of the DL data (on the basis of a CC index) (and/or the total number of scheduled DL data (until a current slot)) via DL grant DCI. When a plurality of DL grant DCIs are transmitted in the same slot (same control resource set or same PDCCH search space within the slot) in response to a plurality of DL data transmitted on the same data CC, it is necessary to have a reference for determining an order/size of a counter-DAI value signaled by a plurality of the DCIs. To this end, it may consider a method of determining the counter-DAI value according to one of indexes described in the following (e.g., a low index is mapped to a small counter-DAI value).”)
Choi et al. (US 2021/0344455 A1) provides reference disclosure considered as relevant to the subject matter of the claimed invention (Choi, para. [0144], “In addition, a method of arranging HARQ-ACK information bits according to the order of the counter-DAI field in the dynamic HARQ-ACK codebook will be described. When the UE aligns the HARQ-ACK information bits according to the counter-DAI field in the dynamic HARQ-ACK codebook, the UE may apply embodiments similar to the method of determining the last PDCCH for determining the PUCCH resource in which the dynamic HARQ-ACK codebook is transmitted. The UE may determine the sorting order of the HARQ-ACK information bits corresponding to the counter-DAI field of each PDCCH in the dynamic HARQ-ACK codebook according to the cell index of the PDCCH and the index of the symbol in which the PDCCH is received. In FIG. 12(a), in the dynamic HARQ-ACK codebook, the HARQ-ACK information bit corresponding to the counter-DAI (C-DAI) value of the PDCCH preceding in time may be arranged at a position preceding the HARQ-ACK information bit corresponding to the counter-DAI (C-DAI) value of the PDCCH following in time. Specifically, when the symbols for receiving a plurality of PDCCHs are the same, the UE may first arrange the HARQ-ACK information bit corresponding to the counter-DAI field of the PDCCH corresponding to the index of the relatively low cell in the dynamic HARQ-ACK codebook, and then arrange the HARQ-ACK information bit corresponding to a counter-DAI field corresponding to a relatively high cell index. When the symbols for receiving a plurality of PDCCHs are the same and all of the plurality of PDCCHs correspond to a specific cell, there is a need for a method of aligning bits indicating HARQ-ACK corresponding to a counter-DAI field of each of a plurality of PDCCHs in a dynamic HARQ-ACK codebook. In FIG. 12(b), since the two PDCCHs in the dynamic HARQ-ACK codebook are received by the same symbol, it should be determined whether the HARQ-ACK information bit corresponding to the value of one counter-DAI (C-DAI) should be arranged prior to the HARQ-ACK information bit corresponding to the value of another counter-DAI (C-DAI).”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476